The institutional aspects of the creation of a European external action service - Creation of a European external action service: State of the negotiations with Member States (debate)
The next item is the joint debate on Elmar Brok's report on the institutional aspects of setting up the European External Action Service - and the declaration of the Council and the Commission on the creation of a European External Action Service.
Mr President, Mrs Malmström, Commissioner, ladies and gentlemen, we are approaching the time when the Treaty of Lisbon will finally be ratified and we are now beginning to consider how the treaty should be implemented. We all know that the constitution must be turned into reality, which is just as important as the written words in a constitution or in a primary law, such as the treaty.
Therefore, I would like to remind everyone once again about the original intention, because our current discussions about the External Action Service, the High Representative and the Vice-President of the Commission represent one result of the Constitutional Convention, which was taken over by the intergovernmental conference for the Treaty of Lisbon.
The intention was to make the European Union more efficient by moving towards a situation where Europe speaks to the world with a single voice. This is why we need this new type of High Representative and Vice-President, who must have a reliable service so that he or she can do justice to this task.
The second principle of the Constitutional Convention was transparency and the third was democracy. These were the three starting points and it was clear to the parliamentary majority of the Constitutional Convention, which was made up in particular of national members of parliament, that the European Union is always better in areas where it acts according to the community method and is always relatively poor in areas where it acts according to the intergovernmental method.
In line with the spirit of these preparations, the implementation of the treaty must not lead to a strengthening of the intergovernmental approach with the result that the community method, which is democratically controllable, more successful and more transparent, is suppressed.
Therefore, I sometimes do not understand why the Member States are primarily interested in organigrams, but not in how these principles are put into practice. We are of the opinion that we do not need a new bureaucracy located in the middle between the Council and the Commission which, in the long term, would consist of 6 000 to 8 000 people, would lead a life of its own and would become an independent kingdom outside our control.
Let us assume that this service will be assigned to the Commission as an administrative body and let us recognise that it must have a sui generis character. It cannot be a normal office of the Commission, because in the area of foreign and security policy, the authority is divided between the Community and the Council. Therefore, we must ensure that there is a safeguard in place for the Council so that its rights can be expressed in a reasonable way and so that a loyal approach is taken.
It is important to emphasise that the national experts in the Commission must be treated in a different way than was previously the case; in other words, they must be given equal rights. It must be made clear that Parliament's scrutiny and budget rights must in no way be restricted, but instead should be strengthened.
Therefore, I would like to remind the Commission at this point in the debate that we not only have the right of consultation, but also that we parliamentarians have forced the Commission to give its consent. We will not leave the Commission and the High Representative out of the hearings. We must ensure that, in the case of changes relating to staff regulations and financial regulations, the European Parliament has the right of codecision in the same way as in the budget procedure. Therefore, I would like to invite the two institutions to describe in their declarations the way in which the principles of efficiency, transparency and democracy can be combined with one another. This is not clear to me from the earlier COREPER documents which I had access to.
(Applause)
Mr President, Commissioner, Mr Brok, honourable Members, the development of the European External Action Service is a matter that I know is of great interest to you here in Parliament. I read with great interest and a strong sense of involvement the report tabled by Mr Brok and approved on Monday in the Committee on Constitutional Affairs. Naturally, the Presidency is in complete agreement with what Mr Brok says in his report about the External Action Service in fact being key to our common work to make European foreign policy into an active and more cohesive instrument to enable European policy to be viewed in a better light around the world.
The intention is to bridge the gap that has existed between the Commission's and the Council's work so that the Union's policies are moving in the same direction. This is necessary in order for us to be able to be as effective as possible. It is therefore important that we give the External Action Service as good a start as possible. This is one of the greatest and most important challenges in the Treaty of Lisbon. There are many pieces of the puzzle that need to fall into place and extensive preparations are therefore underway in the Council.
The objective is for the European Council to agree on a report that the High Representative, once he or she has been appointed, will be able to use as a starting point when he or she tables a proposal on the External Action Service. During this work, the European Parliament will, of course, be consulted in connection with the tabling of the proposal by the High Representative. Until this time, the Presidency will ensure that there is a regular dialogue with the European Parliament. We have had this dialogue up to this point and will continue to do so. It is important for the European Parliament, the Council and the Commission to have regular contact on these issues, not only between officials, but also at policy level.
Immediately after the Irish referendum - and we are very pleased that the result was positive - the Member States and the Commission began very intensive work to prepare the European External Action Service. This work is progressing and I am absolutely certain that we will be able to present a number of usable ideas to the European Council next week with regard to the future High Representative. Since it is the High Representative's job to table the final proposal, he or she will, of course, be involved in the work as soon as he or she has been appointed. This is very important in order to enable him or her to have some input into the proposal.
The Presidency will present an agreement on principles covering five major elements, namely, the scope of the External Action Service's activities, its legal position, its staffing and financing and the EU delegations. We have not completed this yet and discussions are still ongoing, but I will give you an idea of how far we have progressed hitherto, and in this regard, there appears to be a high level of agreement between the Council and the Commission, and I hope eventually with the European Parliament, too.
With regard to the scope of the European External Action Service's activities, it is clear that we should establish geographical and thematic 'desk functions' with collective responsibility for tasks that are currently handled by the Commission and the Council Secretariat. The Commission will continue to have the main responsibility for matters relating to trade, aid and enlargement, even though it still remains to be established exactly where the dividing line between the Commission and the External Action Service is to go with regard to aid.
The Member States and the Commission also agree that the legal status of the External Action Service should reflect and support the unique role, sui generis, that it has within the EU system. Whatever legal solution is finally decided upon, it must fulfil the principles of good administration and the prospect of accountability.
Staff will be recruited from the Commission, the Council Secretariat and the Member States. This is clearly laid down in the Treaty of Lisbon. All of these categories of personnel are to be entitled to take office on equal terms. The EU delegations will be placed under the authority of the High Representative as soon as the Treaty of Lisbon has entered into force.
One important matter in the setting up of the European External Action Service is contact with the European Parliament. Once the High Representative has been appointed, he or she will regularly consult the European Parliament on the principal paths and the important choices of direction within the common foreign and security policy as well as the common security and defence policy. I am sure that close contact with the European Parliament will also be fostered at the level of the officials. The European External Action Service should therefore have a facility that is responsible for contact with Parliament.
This is roughly as far as we have got in the discussions. I cannot go into more detail, as we have not finished our talks yet, but we will do everything we can to continue to keep Parliament informed of the progress made. Of course, the High Representative has not yet been appointed, so these ideas are still just ideas, that is all. Ultimately, it will be the High Representative who tables the proposal in accordance with the provisions of the Treaty.
With that, I would like to thank you for the opportunity to speak and I look forward to a constructive debate, during which I will, of course, listen very closely to Parliament's views and answer any questions you may have to the best of my ability.
Member of the Commission. - Mr President, we are, I hope, on the very last lap of the process of bringing the Treaty of Lisbon into force, completing a process which has taken eight years of discussions and negotiations. After the decisive result of the Irish referendum, we all hope that the Czech ratification can finally follow very soon. If we achieve this on the 20th anniversary of the reunification of Europe, it will be a great day for Europe and its citizens - not least because we will be able to focus all our attention on the pressing challenges and policy concerns that lie ahead of us.
As we reach the final stages, allow me to congratulate Parliament, and particularly the Constitutional Affairs Committee, with Elmar Brok as rapporteur, on delivering its opinion on the key element of the Lisbon Treaty which is the External European Action Service. The creation of the EEAS offers the European Union and all its component institutions the chance to achieve what we have long hoped for: to have a common voice in the world and to strengthen the EU's influence in the world.
Mr Brok's report recognises this great potential. Together with this important debate and many other consultations with Parliament representatives, it provides vital input to our work with the Swedish Presidency, but also with the Member States and the Council Secretariat, over the coming months. I am happy to confirm that the Commission strongly supports Parliament's overall approach. I agree with the principles of transparency, democracy and coherence that you have just mentioned. It is obviously important that all the institutions work together to help the newly-appointed High Representative Vice-President in his or her task of preparing the decision on the creation of an EEAS - a decision which, as you know, requires the consent of the Commission and the consultation of Parliament.
Firstly, let me mention the status of the EEAS. Indeed it will be sui generis as there is no model to follow. We are building something new. It will neither be intergovernmental nor purely based on the Community method, but we must ensure that the new system has a genuinely European approach inspired by and grounded in the strengths of Community policies, as again was mentioned. The key question for us all is what the EEAS should be able to deliver. This should be our objective. By bringing together the various actors in the field of external relations, we can ensure that our relations with the outside world are clear, coherent and driven by a single set of policy goals. It must carry authority as the core of EU external policy, the place where policy is developed and coordinated. It must also be seen to be such, both from inside and from outside the European Union, and the EEAS will only be effective if it works well with other institutions and fully respects the interinstitutional balance.
This is why I think it is very important that the EEAS should be set up in a way which allows it to work very closely with the Commission and the Council and to respect the need to be fully accountable to the European Parliament. For the Parliament, the bringing together of external action responsibilities into a single service will, I believe, mean a step change in Parliament's capacity to fulfil its role of scrutinising Union policy. Like the service itself, the way in which Parliament relates to the service and to the High Representative Vice-President will also, in a way, have to be sui generis.
The creation of the EEAS will require a variety of decisions, probably including changes to the Financial Regulation and the Staff Regulations, both of which require a Commission proposal and adoption through codecision.
The High Representative Vice-President needs the authority to manage the service, but the service also needs to serve the EU system as a whole - most obviously, the President of the European Commission and the President of the European Council, as well as the other Commissioners with a role in external relations. It must be able to offer its assistance, both in Brussels and in third countries, to the European Parliament and to its official delegations which travel abroad.
The close involvement of the Member States in the new service is one of its key innovations. The COREPER ambassadors are looking at how best to ensure that high-quality Member States' diplomats can be brought into the service early. We in the Commission are examining how this may be done pending the modification of the Staff Regulations, and appointment to the service should be through selection procedures based on merit, with appropriate account being taken of the need for a geographic and gender balance. This very much meets the wishes expressed in the report.
We also believe that all members of the EEAS, whether officials of the EU institutions or Member States' officials on temporary contracts, should enjoy the same rights. They will be equal in every sense.
As for the scope of the service, it needs to have a comprehensive overview of the Union's relations with the rest of the world, so it needs geographical desks as well as horizontal services to cover questions such as CFSP and CSDP, human rights and relations with UN bodies. The aim is to prevent duplication and to ensure that all those responsible for delivering EU external policy work effectively together, and the Commission will also continue to have services responsible for trade, development policy, aid implementation, humanitarian aid and enlargement. It will also, of course, continue to drive the external aspects of the Union's key internal policies, and a central question in the current debate is how to manage the programming of external assistance.
I can assure Parliament that the EU's development policy, including poverty eradication, will be a central part of the Commission's external activities. The High Representative Vice-President and the Commissioner for Development will work extremely closely together on this. The fact that the new High Representative will also be a Vice-President of the Commission, responsible for coordinating all of the EU's external action, will help. The service will also be responsible for the administration of delegations, though the people inside delegations will come, as now, from different services - not just the EEAS, but also the Commission services and maybe other institutions and bodies of the European Union.
From the entry into force of the Treaty, Commission delegations will become EU delegations. This will give them new responsibilities, but it will not diminish their role in representing the full range of Commission activities. The EU delegations should be responsible for representation, coordination and negotiation as from the day the Treaty comes into force. In most places, this procedure will go quite smoothly. However, in some, where the workload is particularly heavy, it will be necessary to organise a form of burden-sharing, not only with the rotating Presidency but also with other Member States.
The creation of an entirely new external service is a major undertaking. It will, as your report says, evolve over time. We will learn together. Our first aim must be that during the period between the entry into force of the Treaty and the coming into being of the EEAS, the effective delivery of the EU's external policies is maintained. We and the Council Secretariat will work together with the High Representative Vice-President to ensure that there is no gap. But we need to look further. We will be bringing together officials and diplomats from the different institutions and all the Member States. As we know, a common foreign policy is not just the sum of 27 national policies. We need people within the EEAS who, while not losing their distinctive national ties, think European. We therefore need to create an EU diplomatic culture and an EU esprit de corps. For this, training is essential.
The report raises the promising idea of the creation of a European diplomatic academy. In the meantime, we can make good use of the Member States' diplomatic academies. I very recently attended the 10th anniversary of the European diplomatic programme, which has anticipated and shown the way. It is worth remarking that since the 1970s, the Commission has already organised training seminars for more than 5 700 diplomats. One of the tasks of the EEAS will be to establish a training strategy to ensure that all members, whatever their background, will be equipped to carry out their tasks. Heads of delegations, in particular, will have to be able not only to carry out their political role, but also to handle all the Commission activities that are such a substantial part of a delegation's mandate.
Mr Brok's report also raises the question of whether consular services might be covered by the EEAS. The Commission is open to this idea even if it may take some time to develop. These are matters for the future. For the present, it is a challenge for us to ensure that the EEAS functions well and in the interests of all: the European citizens, the Member States and the European Union. The Commission supports the creation of the EEAS, wants it to succeed, and will contribute in every way possible to ensure that it does so. This report shows that Parliament will do the same.
I am sorry to have been a little long, but I think this is such an important matter. Please forgive me, Mr President.
Commissioner, of course I forgive you, because I fully agree with you. It is a very important topic.
Madam President-in-Office of the Council, Commissioner, former colleagues from the European Convention, ladies and gentlemen, I should like to congratulate the rapporteur, Mr Elmar Brok, on having clearly defined the position of the European Parliament on the matters associated with the creation of a European External Action Service.
The establishment of such a service is a logical and necessary consequence of the decision to combine two foreign policy roles in one and it is crucial to the development of the European Union's foreign policy identity. Integrated diplomacy will mean simplification, more unified and more effective action, as well as greater visibility and recognisability.
The issue of how to install this joint service is not merely a technical one. It will also impact on the implementation of the political intention which the European Union wishes to achieve by vesting the roles of High Representative and Vice-President of the European Commission in one person. The development of the new service should spring from the same spirit which brought together these two foreign policy roles and which will result in the unification of the Council's and the Commission's foreign policy efforts.
It is important that this service is established with due regard for the roles of, and cooperation between, the Commission, the Council and Parliament, and that it is founded on mutual trust and the will to cooperate.
Although I think that, in the interests of the European Union, the single service should commence operations as soon as possible, I strongly support the recommendation that it be phased in, in order to enable it to adopt the most appropriate and most efficient form. It seems reasonable to me that the service should form part of the Commission's administrative structure, both in terms of organisation and budget.
To me, it is absolutely vital that the future service also include staff from national diplomatic services, which would undoubtedly result in a better and more accessible service for European Union citizens and, in particular, for those countries which have only a small number of diplomatic representations.
Mr President, Minister, Commissioner, ladies and gentlemen, with this debate and with the report that we will approve tomorrow, this House intends to demonstrate its desire to help establish the European External Action Service, even at this preliminary stage, by conducting a constructive dialogue with the Council and with the Commission. We believe that calling for this interinstitutional dialogue straight away is above all useful and sensible, given that the procedure laid down by the treaty provides for Parliament to give its opinion on the proposal to be presented by the High Representative, and because Parliament's prerogatives as regards the budget make it crucial that it gives its consent and cooperates. This is without mentioning the consent of the Commission, as discussed by Mr Brok, which provides further scope for the European Parliament.
However, we also believe that it is our duty to call for this dialogue straight away because the European External Action Service is one of the most important innovations introduced by the Treaty of Lisbon. Its characteristics are intended to have a considerable bearing on the way in which European governance is reorganised and thus, on the way in which the overall balance of the Union's institutions is decided on in practice.
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament agrees with the position adopted in the Brok report, which it played an active part in drafting. It is a position that aims to develop the role that the Service can carry out as a bridge between the Community dimension of the Union's external action and the intergovernmental dimension of the common foreign and security policy, as laid down in Title V of the Treaty of Lisbon.
Naturally, we are aware of the unique nature of the Service, which also reflects that of the role of the High Representative and Vice-President of the Commission, just as we are aware of the fact that the Service must not incorporate all of the services used by the Commission when it implements the numerous aspects of its external action - which does not just boil down to the CFSP - starting with development cooperation.
However, we think it crucial that the Service be able to make the Union's foreign and security policy more effective and its external action as a whole more consistent. We also think it crucial that the Service be under the democratic control of Parliament and, to this end, we believe that its inclusion in the administrative structure of the Commission is the option that is most consistent with these objectives, which we really do have at heart. For this reason, we have voted in favour of the Brok report.
on behalf of the ALDE Group. - Mr President, the Commission is quite correct to say that the service ought to combine all the instruments and assets that are required for the conduct of an active foreign policy across the globe. It is crucial that all the partners in this great project begin to trust each other and the service, including the most populous and imperious states.
It is crucial for the Foreign Office in the UK to send their top people to the service rather than their discards. I agree fully that, for the sake of parliamentary scrutiny and financial control, the service ought to be attached to the Commission, for administrative and budgetary purposes. I have to say to the Council that it is not acceptable that the service is placed in the same class as the Economic and Social Committee or the Ombudsman as part of the Financial Regulation. I think that this Brok report has been a practical preparatory stage of the process of setting up the External Action Service but I also believe that we should pause now before we go further and settle important questions before the High Representative Vice-President is in place.
For Parliament, it is crucial that we have a political interlocutor to negotiate the establishment and future programme of the External Action Service, so, please, states - bring us your people for all these posts.
Mr President, ladies and gentlemen, it has been a great and a pleasant experience to work with several admirable people. I want to congratulate Mr Brok and also many others who made their contributions. Now, however, I would like to quote Mr Barroso, who this morning wisely stated: 'Even institutions do not last; we need enormous political will.' Actually, institutional creation is not possible without political will. In order to prevent a situation where we create just one more institution, our political will must always be paramount at the creation of a new establishment. The goal is a truly European, and in reality, a sui generis organisation which serves the common interests of all Europe's citizens. If we want to avoid the duplication or possible waste of resources which is so typical, we must guarantee that the allocation of budgetary resources and the use of these resources takes place under the supervision of the European Parliament.
The report broadly defines the principles reported to the European Supreme Court, which would help us to appoint the high representative and also to put a plan in place. After this plan, we will all be in a better position, and also we will get the opportunity to put our own political will into operation. As everyone is aware of the aspirations of the Green party - such as the concept of peace creation, the absolute application of the Charter of Fundamental Rights and, of course, the subject of gender equality - I will not start going over these today, though I promise to address these subjects again in due course. All the same, in my opinion, the Council would be very wise to consider appointing a female High Representative, as we all know that the President of the Commission is not a woman. In fact, a woman has never been appointed to lead Europe, and therefore if we are creating a new European institution, it would perhaps be a good idea to consider this aspect.
In dealing with the report, I have drawn attention to certain negative attitudes coming from some areas. It was suggested that the European Parliament does not have any role to play here and that it is trying simply to give itself more importance with this report. My response to this attitude is that Parliament is important and we must take this into account. Our report about the European External Action Service provides a very good opportunity to bring such facts to light. Therefore, I call on everyone to support the adoption of the report, taking into account the fact that it does not incorporate all the improvements and wishes. The main thing is to adopt the report now.
on behalf of the ECR Group. - Mr President, I want to express my disappointment that yet again, this Parliament is considering a report that pre-empts the ratification of the Lisbon Treaty. I wonder whether we would be having this debate today if the German Constitutional Court were still considering the Treaty. I suspect not, and I ask why the Czech Republic is treated differently. As the English author, George Orwell, might have observed, all Member States are equal, but some are more equal than others.
I want to speak against the setting-up of a European diplomatic college. At a time when all Member States face huge budgetary pressures, the EU should show restraint. We should act as guardians of the public purse. Our aim should be to spend public money prudently and endeavour to return money to the Member States and the taxpayers we represent, when we can.
This proposal is uncosted. It is another example of how some Members of this Chamber are all too eager to make grand gestures with other people's money. A European diplomatic college is a waste of money and would become another burden on the taxpayer.
I wish to remind colleagues that any common position on foreign policy would be determined by the Member States represented in the Council, not by the Commission, and certainly not by this Parliament. Any additional staff the EEAS requires should be seconded from the Member States, and they require no separate training. The policy that they will represent to the world will be that of the Council of Ministers, not some independent European policy.
A diplomatic college would only become necessary if the EU were to take control of foreign affairs away from the Member States. I hope that day never comes and I will do my utmost to prevent it.
(The speaker agreed to take a question under Rule 149(8))
Mr President, could I ask the speaker if, should he be disappointed and the Treaty actually finds itself in force, he would support the appointment of Mr Chris Patten as the High Representative?
Mr President, I am very grateful to be asked my opinion, but I rather doubt that it will be my decision.
Mr President, Commissioner, thank you for giving me the opportunity to speak today. The Confederal Group of the European United Left - Nordic Green Left has repeatedly made clear in plenary its fundamental criticism of the direction and nature of the foreign and security policy of the European Union and has been opposed to following this course, including in the Treaty of Lisbon. This joint debate at the beginning of this parliamentary term covers one of the most important reports of the term. Unfortunately, although I understand Mr Brok's motives from the perspective of parliamentary activity, we have to get something underway within a deadline which makes it difficult to weigh up properly and responsibly the dimensions and complex issues resulting from the content of this new structure.
It has become clear during the course of the debate how much unfortunately is still up in the air and therefore within the political poker game between the interests of national power and government and the EU structures. The GUE/NGL group is opposed to this. Therefore, we hope that the European Parliament will have the opportunity after the negotiations to consider the European External Action Service (EEAS) again in accordance with the expectations expressed this morning in plenary to the Swedish Presidency concerning restraint in the formulation of the negotiating mandate. We in Parliament should also ensure that the citizens of Europe are as well-informed as possible about the different aspects of the EEAS, particularly in the face of the doubts and criticism relating to the Treaty of Lisbon and the demand for more transparency and democratic codecision in this respect.
The discussions about the establishment of the EEAS have been taking place for months behind closed doors. My group would like to repeat that the failure to include the European Parliament, the civil society organisations that have so far been affected, or even the national parliaments, gives rise to serious questions. This is particularly the case because a lively debate and open and transparent discussions about the institutional structures are of great importance for their legitimacy in future and for their public accountability. As a result, I welcome Mr Brok's approach in which he attempts, by means of his report, to achieve parliamentary codecision for the European Parliament at the very least. Some of our requests aim to produce the same results.
We oppose all efforts - and I say this unequivocally and categorically - to include political-military structures in the EEAS, regardless of whether this happens now or in the future, as has been recently proposed by France, among others, in the Council. The possible combination of military planning, secret service structures and general diplomatic and political tasks is not acceptable from our point of view.
Mr President, yesterday, I was asked to give three reasons why people should vote against this report. That is pretty easy: democracy, democracy and democracy.
First of all, it is farcical that any parliament would want to adopt a report based on a treaty, the fate of which is still completely uncertain. No one knows what the future of the Treaty of Lisbon is, and anyone with even the smallest modicum of respect for democratic structures - the smallest modicum of respect for Member States such as the Czech Republic - would hold back on this project until there was clarity about the future of the treaty.
Secondly, this report (and the whole foreign affairs service that is now being constructed) represents a complete undermining and disavowal of and failure to appreciate the sovereign right of the Member States to conduct their own foreign policies. It is also the reason why this report seeks to make the Commission responsible for everything. The Commission, of course, particularly in its role as a 'civil servant', is very obviously not popularly elected. In other words, if the people want a different foreign policy, there is no chance on earth of changing the policy conducted as it is only the Council, meaning the governments, that people have the ability to change - not the Commission.
That means, thirdly, that it is a democratic farce that this Parliament wants to hand more power, some absolutely crucial core areas within the sovereign State, to the Commission, which has no popular mandate. This Parliament is based solely on kratos - purely on power. It is never ever based on demos. Our focus should instead be on demos - we should be focused on the people and not on power. We must, therefore, have more democracy. For that reason, this report must be rejected.
Mr President, this report tries to put our minds at rest about the service but, to my mind, it does exactly the opposite. It claims, on the one hand, that the service complements Member State diplomacy and does not call it into question. However, the rest of the report, in my view, flatly contradicts that assurance.
Paragraph 4 says that the service - that means its powers - cannot be circumscribed or predetermined in advance. Paragraph 8(d) suggests that delegations, which are part of the service, might take over consular services from Member States. It is clear that this service is intended - not in the short term but in the long term - to take over and replace diplomatic representation of Member States, perhaps in the end, even the vetoes of the United Kingdom and France on the UN Security Council.
When you hear an EU body giving an assurance that they will not do such and such, you have a pretty good clue as to what they are up to. With apologies to Mr Shakespeare, methinks the report doth protest too much. Who or what will actually exercise any control over this body? Not, I think, the Council. That has to act unanimously. If it cannot decide, the service will simply be carrying on with its own agenda. What about the Parliament? No, that is limited to consultation. This body will conduct foreign policy over the heads of Member States with no effective control by Member States or the European Parliament. National governments will be reduced to the status of a parish council.
(IT) Mr President, ladies and gentlemen, first I all I feel it is my duty to thank the rapporteur, who has done a marvellous job, and, as chairman of the Committee on Constitutional Affairs, I must also thank all of the members of the committee and of both committees - the Committee on Foreign Affairs and the Committee on Development - who delivered the opinion, for their very swift work.
We have, in fact, tried to prepare a document - which I hope will be approved - that can be presented to the Council of 29 and 30 October. We are well aware that this report is not a definitive report. It is intended merely to point out a few courses of action, a path of some kind to follow, to the Council and thus to the High Representative who will be appointed.
It will be the High Representative's job to devise his own organisational plan which, in turn, will have to be examined by us. Therefore, it is only guidelines that are being submitted to our Parliament. We also know that the success of this operation regarding the External Action Service is linked to the role of the High Representative, who will have to be able to organise and manage everyone. Through him, we want a consistent and uniform foreign policy. We are well aware that there are problems, that much has already been said, but problems are there to be solved. The important thing is that the compass, the information, the scope is clear.
The Brok report provides some interesting proposals in this regard - I have to be brief because my speaking time is up - but, in any case, they include the integration of the Service into the administrative structure of the Commission, the decision to further develop the Community model and the proposal, which is, moreover, laid down in the Treaty of Lisbon, that the staff must be taken from the secretariats of the Commission and the Council and from the delegations of the Commission itself.
There are two innovations that I believe are worth mentioning: Union embassies, headed by officials from the European External Action Service, which would also include the Commission delegations present in third countries and the Council liaison offices, with the possible secondment of experts from the Directorates-General; and the foundations that have been laid for the establishment of a European diplomatic college, which is an interesting idea.
My speaking time has run out. I only hope that this report really is adopted, and adopted by a large majority.
Mr President, as we all know, the European External Action Service is one of the major innovations proposed by the Lisbon Treaty. Therefore, we have to be very careful and responsible during its setting-up.
We all agree that it should start functioning as soon as the Lisbon Treaty is in force. The Commission and the Council are already working on the guidelines which they are expected to present to the European Council meeting at the end of this month. It is therefore essential that the European Parliament influences this process.
Today's debate and the resulting resolution are of the utmost importance because we have to send a very clear message now as proof of political consensus on the setting-up of the service to the Council and to the European Commission.
I am very proud of my colleague's work, which is the result of cross-party deliberations in this House. We insist that the Community model in the Union's external relations is preserved. The Members are keen to have the service attached to the European Commission and part of the overall community budget. The EEAS should form part of the Commission administratively and budget-wise, and should formally be a part of the Commission as a sui generis body attached to the Commission structure.
The budgetary commission is extremely important. It is a lever with which the EP can exercise its power. In this way, Parliament should, and will, exercise budgetary control and democratic scrutiny over it. There are many issues to cover, for example, the clear division of tasks within the EEAS and the responsible European Commission units - taking into consideration that we do not know yet the structure of the future Commission - and the relation between the High Representatives and the different Union representatives abroad, but this resolution will be the first position of the European Parliament from which the further steps will follow.
We should not forget about the human factor either. The High Representative should be a person of merit, expertise and excellence, supported by the Commission, Council and national diplomatic services. I am convinced the institutional set-up of the EEAS must include gender architecture that duly reflects the commitments made by the Union with regard to gender mainstreaming.
Last but not least, as a person who has been working for women's equal political representation over the last 15 years, I would be glad if this person were a woman.
(NL) Mr President, some fellow Members have seen fit to use their speeches to try to give us lessons in democracy. May I point out, therefore, that in both the Committee on Constitutional Affairs and the Committee on Foreign Affairs, whose opinion I drafted, we made sure that the discussion and vote on our respective texts were not held until the outcome of the Irish referendum had become known. We did so out of respect for the verdict the Irish people were to give. They did say 'yes', fortunately, but they could have said 'no'. We wanted to take account of this, and also of next week's European Council meeting. Hence, we had to accomplish our discussion and texts in an extremely short period of time. The same fellow Members who seek to give lessons in democracy have, of course, complained about this, too. I digress.
Today, we are experiencing a particularly important point in time. Our texts expressing our opinion on what the future European External Action Service should look like herald a new era for the European Union. Those of us who have been following the evolution of the Union for years and remember the first modest steps on foreign policy, let alone security and defence policy, of the Treaties - first Maastricht, then Amsterdam - may have thought, as I did at the time, that we would never see this day, that we would never manage to lay down the foundations of a common European diplomacy.
Those of us who have watched attentively as the ideas on this have evolved will also remember that, just a few months ago, some of our national diplomatic services were absolutely unwilling to accept a kind of instant 'big bang', with all the current delegations brought under the authority of the future High Representative from the very first day. I am absolutely delighted about this.
My own political and governmental responsibilities in my previous political incarnations have taught me that none of this will be simple. Yet we are experiencing an important point in time, and I hope that this report will be adopted by a very large majority.
(DE) Mr President, our group supports the basic structure proposed by Mr Brok in his report and, in particular, the retention of the controlling rights of the European Parliament and the retention of the Community tasks as Community tasks. However, in order to ensure that our common External Action Service is a great success and not just an appendage of the Commission or the Council, we must now discuss its content and its functions.
The EU needs a new, integrated foreign policy which will allow it to confront the world's problems effectively. The External Action Service must enable the EU to implement comprehensive, integrated political strategies and campaigns. We need this service now, for example, during the discussions on climate change in Copenhagen. We must do away with traditional diplomacy, otherwise this service will bring very little added value.
I would therefore like to promote four areas which, in our opinion, will help the service to create a new foreign policy. Firstly, we want the new service to have a directorate for peacebuilding and crisis management. We have the corresponding financial instruments and missions, but until now, we have only had small and fragmented organisational units. Secondly, we want the staff to be given comprehensive education and training. Simply having attended a diplomacy college is not enough. In addition, we want to ensure that those members of staff who wear uniforms have not merely been educated at the defence college. All of them must complete at least part of their education together and this is why we are calling for a European External Action Academy. Thirdly, we do not want a dual structure for the Council President within the Council Secretariat. Therefore, the External Action Service should also be supported by this organisation. As far as appointments to the top jobs are concerned, my colleague, Mr Tarand, has already mentioned that we firmly believe that it is time that a woman is appointed.
Mr President, as the Union seeks a broader role in international affairs, it arguably should have the tools to project our common values throughout the world, providing, of course, there is unanimity in all 27 Member States.
But how will that role develop? Where will its limits be? We in the ECR Group believe, as an anti-federalist body, that foreign policy must ultimately remain the preserve of our individual Member States. It is therefore of concern to us that the Lisbon Treaty, if it becomes law, appears to set in train a series of developments that could end up undermining that prerogative.
The proposed European External Action Service must complement and not compete with or undermine Member States' bilateral diplomatic activity and must draw its authority mainly from the Council and not from the Commission. Parliament must exercise its rights to scrutinise the EEAS and shape its budget. Given that there is much talk about EU embassies in the Brok report, I would like the Commission once again to repeat the assurances it gave me a year ago that EEAS missions or delegations will not be called embassies. To call these missions embassies would compound the fear that the EU is seeking all the trappings of a sovereign state.
(ES) Mr President, my group - the Confederal Group of the European United Left - Nordic Green Left - is going to vote against this report, primarily because we do not support the Treaty of Lisbon.
For us, the Treaty of Lisbon does not reflect the spirit of the European project envisaged by and for the citizens. In fact, quite the opposite is the case. It provides a model in crisis, a model which prevents public intervention in the economy.
There is a desire to move forward at two different speeds: we are hurrying to ensure that Europe has a single voice abroad, but the European Union does not have the power to call the economy back to life using its own instruments, as it has no treasury or any active industrial policies. Neither does it have the capacity to intervene in the price of money nor control of the European Central Bank. Therefore, we do not share this philosophy.
If the Treaty of Lisbon is adopted, with the Commission's approval and following parliamentary consultations, five thousand officials will be employed at the European External Action Service, following a decision of the Council, based on a proposal by the future Vice-President.
We do not agree with this structure because it is also being given the powers to solve all kinds of military crises. We believe that there is a lack of control. In our opinion, this control should fulfil the highest democratic requirements, as is the case in each Member State.
Therefore, we think that this philosophy does not follow in the spirit of the kind of Europe that our group want to build, namely a Europe that is, in fact, capable of intervening in matters that fundamentally affect us, such as the current recession and unemployment rates that are currently the highest they have been since the 1930s.
That is why, ladies and gentlemen, we are going to vote against this report.
Mr President, this Brok report is positive proof of the emergence of a single European Union superstate. The wicked Lisbon constitution already forces an unelected President and Foreign Minister on us all. Now this report adds a new European diplomatic service, the so-called European External Action Service, but embassies represent national interests.
So what national interests will these new EU diplomats and embassies represent? They will not be those of our nation states, our trade or our companies. They will be those of the European Commission. All other national embassies will become redundant. Already, British embassies around the world are selling off properties.
This master plan for an EU superstate is built on foundations of deceit, dishonesty and denial, but federalists are not creating a new United States of America. They are creating a new Yugoslavia. By forcing very different nations, cultures and economies together under a rigid, undemocratic Soviet-style bureaucracy, you are entering very dangerous waters indeed.
I worked for the British Government on the Northern Ireland peace process. I saw what happened when democracy fails. It is not pretty. Now I see democracy failing here in Europe. You profess to love peace but, by railroading through Lisbon and by this power grab of our embassies, you are putting Europe firmly back on the road towards war once again.
(DE) Mr President, the Council's actions are not transparent. The decisions are made de facto in the numerous, largely non-transparent working groups and in COREPER. In 2008, only 1% of the agenda items in the Council of Foreign Ministers were debated publicly.
Against precisely this background, the European Security and Defence Policy (ESDP) has been developed since the end of the 1990s without any consultation or democratic control. Against precisely this background, the European External Action Service will also be established. My response is a clear 'No'. This must not happen! We need genuine democratic parliamentary control and we also need genuine transparency.
I am also rather surprised that you in particular, Mr Brok, are now suddenly in favour of parliamentary control. Is it not the case that specifically in the area of the ESDP, the Treaty of Lisbon will remove this parliamentary control? However, you are in favour of this treaty. On the subject of budgetary control, it is quite clear from the discharge of the Council how your group is acting. Is it not the case that in the next few weeks, your group will vote in favour of the discharge of the Council in the Committee on Budgetary Control, although the Council has not given adequate responses?
It is unfortunate that although your draft has very good beginnings, it is in fact hypocritical, it is not credible and it is ultimately an admission of the failings of the Treaty of Lisbon.
Thank you very much Mr President, Commissioner, Minister, I have to start with the footnotes. As much as I really admire the rhetorical flair of our friends from UKIP, I find it quite interesting as someone coming from Central Europe that you are so ready to share your experience of living under the Titoist regime in Yugoslavia or under the Soviet regime. Really interesting.
First of all, let me congratulate Elmar Brok for preparing a report which so magnificently represents the mainstream, and let me repeat that, the mainstream of this House.
With the entry into force of the Lisbon Treaty and the new Service, we will increase our ability to speak with one voice. We agree that the new Service should be as close to the Commission as possible, because only the Community method guarantees the coherence of our actions and, most importantly, the points of view of us all will be taken into account to the same degree.
For the new service to be credible it has to be endowed with as much democratic legitimacy as possible. Therefore, all the efforts to take care of this House's powers of scrutiny have to be saluted.
Most importantly we have to do everything to ensure that the new service is of the best quality and that it is trusted by everyone. We have to do our utmost so that the Commission, the Council and 27 Member States send their best people to work in the EEAS. That is why they have to enjoy the same status. Work in the Service should be treated as an integral part of their career at home. The people working for the service have to be chosen on merit, but also according to geographic balance so as to counteract the unfounded fears that the Service could be hijacked by anyone.
The Lisbon Treaty is important and different from all the other treaties because so much depends on its implementation. I hope that the insights of this House will help the Council and the Commission to actually implement this Treaty in such a way that we will increase our ability to speak with one voice.
Mr President, I want to welcome the Brok report and urge rapid progress on establishing the EEAS as a democratically accountable service. I have great hopes that this service can lead to greater coherence between our policy objectives and decisions, particularly as they impact globally on sustainable development, on human rights, and on the eradication of poverty.
We have failed so far to ensure that our policies are coherent. Often our trade policies conflict directly with our development cooperation policy. I also want to warn against any thoughts about subsuming development policy as part of our foreign policy. We need an autonomous development service answerable to an autonomous Commissioner for Development and Humanitarian Aid. To ensure coherence, we need benchmarking, screening and impact assessment for proposed decisions as they impact on development policy objectives.
(FR) Mr President, ladies and gentlemen, I congratulate Mr Brok and thank him for the excellent report - I would even call it a remarkable report - that he has presented to us.
The creation of this new external service is an opportunity that should not be missed. Parliament must have its say, not only on the budget, but also on the service's overall structure. As has been said, this service will have to have internal operating rules that are one of a kind. We cannot do without such operating rules, which are in accordance with the spirit of the Treaty. To act otherwise would be to arouse the distrust of certain Member States. I am thinking in particular of the smallest and newest Member States.
We must also focus on the core of the external service's mandate, set the strategy and the political priorities, and create consistency within external action. It is vital not to fall into the trap of duplication by the external service and the Commission delegations, but instead to develop a specific service generating added value for joint external action. The external service must be wholly in step with the Commission. It must not drift off course to become or inspire intergovernmental action. I would also like to add that the profile of the High Representative/Vice-President is clearly crucial for the added value of the service.
Finally, Mr President, while we both agree that the sphere of development has its own aim, at the same time, it is an external policy instrument. To deny that would be naive. One solution could be to keep programming as a responsibility of the Commissioner for Development, in agreement with the High Representative.
The final point is that this debate cannot be separated from the debate on the budget for the European Development Fund.
(NL) Mr President, now that the Irish referendum is behind us, the European Parliament is again venturing to show what it stands for, and is doing so with great drive and enthusiasm. This report paints a Utopian panorama of an external service that is to implement the Common Foreign and Security Policy (CFSP), which is not yet functional.
One striking feature of this report is its heroic attempt to urge the Commission to throw its full institutional weight into the balance. What is the reason for this position? I think that many of my fellow Members wish to use the external service as a Trojan horse to gain control of the CFSP via the Commission.
It is a disgrace that the European Parliament and the other institutions still have no idea of exactly how this service is supposed to work. The gradual process discussed in paragraph 4 is a risky institutional venture, pure and simple, and will surely end in institutional tears, if you will excuse the pun.
Mr President, I too would like to add my voice to those who support the Brok report and also to express my fascination for the paranoia that has come from that side of the House.
The External Action Service is, without any doubt, a potentially major element in the promotion of coherence in the EU's relations with the rest of the world. These relations are often wide-ranging, complex and have a significant impact on the world outside Europe. It is vital, therefore, that these activities are thoroughly coordinated in order to ensure that EU policies have the impact that they were designed to have. Indeed, once the External Action Service is up and running, it will affect the EU's stance, for example, on the common foreign and security policy, as has already been noted, the promotion of the democracy agenda, human rights, channelling of aid, and dealing with the multi-faceted issues of development.
The question of coherence is central in this context. If different parts of the European Union place different emphases on policy issues, the impact will be muted and will very likely have unintended consequences. Consistency is pivotal in this connection. The External Action Service will, in the light of this, have a considerable responsibility in working together with all the other institutions of the European Union that have an external dimension. Clearly, the effectiveness of the Service will necessarily structure the work of the High Representative but, in the medium term, its work will resonate throughout all the institutions of the European Union. It is a two-way process.
When seen from this perspective, it is essential that the Service should be accountable, obviously to the High Representative but also, more broadly, to Parliament itself. The Service will, at the end of the day, represent the European Union in all its aspects, hence the emphasis on accountability, transparency and coherence.
(DE) Mr President, ladies and gentlemen, one Europe, one voice! We have taken another important step towards a common foreign policy for the Member States. The decisive factor involves ensuring that the position of the High Representative is held by a strong, independent, competent person and that he or she has the necessary scope and freedom to develop and structure the service in accordance with the requirements and, of course, in accordance with the principles of the European Union, which include the observance of fundamental human rights. That is sui generis.
It is essential that this is done transparently, that Parliament plays an appropriate role and that budgetary rights and budgetary control remain with the budgetary authority. However, it is also essential that the national governments once and for all give their own interests a lower priority and offer their full support to this office and to the tasks of the service and do not constantly stick their oar in whenever they feel like it, which is what we are unfortunately used to.
It must also be made clear, and this is very important to us, that development policy should remain independent, because these things must not be combined arbitrarily. Let us see the new office and the portfolio which we have fought for over a number of years as an opportunity for the future and let us not talk it down and pull it to pieces right from the beginning. One Europe, one voice! That is our task and that is what we must focus on: no more and no less.
(DE) Mr President, what do we want to achieve with the European diplomatic service? We want to set the political priorities of the European Union for the 21st century. Many countries and many people outside Europe expect Europe to play a strong role in peacekeeping and conflict prevention and, in areas where this has not worked, to restore peace and to help reconstruct the country in question. For this reason, it makes sense to establish a peacebuilding department.
However, in the negotiations, some of the representatives of the Member States in the Council have put their foot heavily on the brakes, including the representatives of Member States which are generally regarded as pro-European. At best they have one foot on the accelerator and one on the brakes. This generates a lot of heat, but not much movement. We therefore hope that the negotiations for a really strong European External Action Service (EEAS) controlled by the European Parliament are successful. The citizens of Europe want Europe to speak with one voice. People outside Europe expect this. The EEAS will not be able to achieve this on its own. However, it represents a step in the right direction. Let us make sure that it works.
(IT) Mr President, ladies and gentlemen, I believe that, given the importance of the subject under discussion, Parliament should have had more time to explain its position to the Council. Instead, the committee process lasted only a few days and we are now holding a debate in Parliament two days after the adoption of the provision within the Committee on Constitutional Affairs.
The proposal to establish the European diplomatic service is a leap forward when compared with what is strictly provided for by the treaties. Furthermore, the European External Action Service, as it is described by the report, appears difficult to integrate with the Member States' foreign affairs ministries. What will happen to these ministries? Will they dissolve? That seems unlikely.
Moreover, how will the powers of these embassies, with regard to visas, for instance, fit in with the work already carried out by the national embassies? Who will the so-called ambassadors of the European Union be appointed by? By the Commission, as seems likely, or will the Member States be able to appoint their own? Moreover, the idea of calling the future representatives 'ambassadors' is provocative, given that the European Constitution, which provided for a European foreign affairs minister, has not been adopted. We cannot pretend that the European Constitution was not rejected by the French and the Dutch.
(PL) Mr President, our European Union project is, of course, unique, and we have stressed this many times. The entry into force of the Treaty of Lisbon which, I hope, will be accomplished effectively, will also create new institutions. One result of these moves will be the establishment of the European External Action Service, which is primarily intended to ensure that external relations are both coherent and effective.
As Commissioner Ferrero-Waldner has said, it will be a sui generis entity but, at the same time, it is worth recalling Mr Brok's statement that the fundamental principles which should apply in the creation of this service, alongside effectiveness, are transparency and a democratic mandate. Effectiveness should be ensured by consensus on establishment of the European External Action Service, both among the institutions, and here I am pleased by the declarations of the Council and the Commission, but also by the inclusion of matters related to development aid, humanitarian aid, enlargement and international trade. The EU also needs a strong voice in matters which concern energy policy and solidarity, for example.
Regarding transparency, I expect a balance to be achieved when establishing the European External Action Service. I have in mind not only a balance between institutions, but also a geographical balance when making appointments to the European External Action Service. This is something of vital importance that I cannot emphasise enough. The current representation does not meet this requirement if, for example, we consider Directorate-General RELEX or the Commission Delegations outside the EU. The service should be established pursuant to democratic standards, and I expect Parliament to play a significant role here, both in the establishment process and later in the interviewing of candidates for heads of delegations, together with the Committee on Foreign Affairs.
As concerns training personnel, it is proposed to create a European diplomatic college. This is an important venture but, at the same time, I would like to take this opportunity of stressing that there are, in fact, national centres, and also numerous European colleges with experience in training personnel. We ought to draw on this experience. I have in mind Bruges, Natolin, Florence and Maastricht.
(FR) Mr President, I would also like to welcome the establishment of the European External Action Service as a step in the right direction, representing progress in making Europe more consistent and effective on the international stage.
I also believe creating this service will add a significant political dimension to the European project and give Europe a more political profile.
I would also like to underline the need for consistency within the action taken by the service with regard to administrative and budget responsibilities and on this point, of course, relations with the Commission, on the one hand, and with Parliament, on the other, are crucial.
As far as Parliament is concerned, I also believe that this service must cooperate directly and very closely with Parliament in order to keep MEPs constantly informed of its activities, as well as appointments to the most important posts. In addition, the High Representative will, naturally, be a well-known figure, but I believe that the other members of the service should also be people who inspire a high level of confidence.
I would also like to emphasise the issue of recruitment. As some of my fellow Members have said, I think that geographical representativeness is important, and a balance must be found for the small countries and for the new Member States.
Finally, I would like to mention briefly the importance of this common European culture which, of course, is being created in different schools and different institutions, but I believe that a consistent initiative on the subject, creating a European-level structure, would be a good idea.
(PT) Mr President, it is essential that the primary objective in creating the European External Action Service is to consolidate the efforts of the European Institutions, ensuring the creation of an efficient service capable of articulating, formulating and implementing a European response to the present international challenges.
It should also be more than the sum of its parts; it should constitute added value to the existing efforts by the Member States and the European Union. Against this backdrop, I believe it is essential that what makes the EU special - in other words, the Community method - should take centre stage in this new reality. That is why I fully support the Brok Report, which advocates and safeguards close collaboration between the Commission and the future service.
On this note, I would like to point out two things. Firstly, there needs to be close coordination between the President of the Commission and the High Representative, who will also be a Vice-President of the Commission, in order to ensure that it is effective and works smoothly. Secondly, there is the need for an alliance between Parliament and the Commission in order to combat the expected intergovernmental drift, which may compromise the effective running of the service.
Parliament must therefore be vigilant and make sure that the European External Action Service will be a centre of excellence, representing the best expertise in foreign policy.
Mr Preda, in your speech, you used the phrase 'a common European culture'. Do you regard the admission of Turkey into the European Union as being fully compatible with the common European culture to which you alluded?
(RO) I talked in my speech about a common culture from a diplomatic perspective, as part of a political culture. As far as I am concerned, I believe that, in this sense, Turkey is also part of this European political culture which includes a totally respectable tradition of diplomacy. Thank you for your question. This is what I should have addressed first.
(DE) Mr President, as a member of the Committee on Budgetary Control, I am concerned about the way in which the Commission and the Council are excluding the European Parliament when it comes to the question of the External Action Service. We have no documents and we are the only ones who have no documents, who have not been involved and who are forced to accept what has been negotiated. This is outrageous!
What I have seen during this debate and following the statements by the two representatives is that the Community instruments are being dismantled. We will also see an opt-out from the instruments which involve parliamentary rights, such as the Budget Regulation. We in the European Parliament must pay attention. The answer to the question of 'Who decides what?' has not become clear to me in the course of the debate. I believe that this is an open question. I also believe that if our budgetary and control rights and our codecision on this issue are not respected, it will be very difficult for us to work together with the Council and the Commission over the next few years.
Mr President, I want to support a strong External Action Service with geographic desks covering the whole world, responsibility for the European Security and Defence Policy, and combining Council and Commission functions on planning, conflict prevention and crisis management.
But I do want to agree with Mrs Malmström that this is not prejudiced by retaining responsibility for trade development and enlargement in the Commission, which is why I have collaborated with my colleague, Mr Gualtieri, on an amendment to paragraph 6(c) supporting bringing together EU development policy programming and implementation.
The critics should understand that there are problems in the existing system. A High Representative with no direct responsibility to us in Parliament, duplication of functions between Council and Commission, splits between EU Special Representative and Commission heads of delegation, human rights sometimes ignored for trade and geopolitical interests, etc.
This major reform of the Lisbon Treaty has to be made to work and will do so.
Finally, to Mrs Ferrero-Waldner, I know she will be containing her excitement following the intervention of the UK Independence Party and she understands that British Embassies are not up for sale.
(SL) Mr President, what we are doing today is giving the green light to the European Union to press on with a major achievement in its efforts to create a greater and more important role for itself in global foreign politics. I should like to congratulate Mr Brok on a detailed and very substantive report. I believe that it is vital that the new service should complement the existing services of the European Union, which will continue to be offered. It is also important that European Union representations around the world are not duplicated or triplicated. It seems to me that there is a real risk of that happening.
Finally, I should like to add that we should emphasise the role of the consular services of such new representations. Small countries do not have much money and do not have representations all over Europe and all over the world, which is why they have high hopes of this service. We, in Slovenia, have had a good experience of working in collaboration with Austrian diplomats. Commissioner, we would like that cooperation to continue to act as a kind of template.
(FI) Mr President, Commissioner Ferrero-Waldner, I would like to bring to your attention the fact that the European Union is committed in everything it does to compliance with human rights and, obviously, these also include the rights of women, as already mentioned here. I myself believe that the common European External Action Service will definitely improve our opportunities to take human rights into account in all our work, though this will not happen by itself.
I would like to hear you describe how you intend to ensure that human rights and aspirations for equality are mainstreamed into this forthcoming External Action Service. I will give you an example: not all EU delegations at present comply with the seven human rights guidelines we have agreed on together. Now we have the opportunity, through training programmes, for example, to raise the profile of these important matters. Mr Brok's report also mentions training. I would therefore be interested in hearing your views on these matters.
(HU) Mr President, the question that is being asked here at the moment, and what we are actually talking about, is whether, while progressing along the path determined by the Treaty of Lisbon, there will be a superstate initiative or 27 countries will have close institutional cooperation. Constitutional courts are now debating this issue as well and want to make a decision. In Strasbourg, prior to the first sitting, the EU flag was raised and the EU anthem was played, along with a military parade. A state has an anthem and a flag, cooperation does not. We have heard here about us sending an ambassador to represent us around the world. We also hear about Europe speaking with one voice. We do not agree with this. We envisage a different path for Europe's future. This does not make us paranoid, as those preaching tolerance are saying. We still want Europe, it just happens to be a different Europe to what most people want.
Mr President, because the speaker was so kind as to agree to answer a question, I am going to ask one. Real Madrid, which is a Spanish football club, has got a flag and an anthem. Do you believe it is a state?
(Laughter and applause)
(HU) A flag belonging to other states is not usually raised amidst a military parade, as in this case, while playing the anthem. If you believe that Europe operates like a football team, this means that you have your own individual view on this. Europe should not be a club of fanatics rallying around one flag, even though you might be an ardent fan, but it should be a team representing different perspectives instead.
Mr President, the discussion on the European External Action Service is taking place at a time when the need for a long-term EU strategy on how to work with the other parts of the globe in the dramatically changing world has become urgent. We need bold strategies, vision and actions, as the emerging global powers are modernising more quickly than Europe ever did and are becoming more and more assertive.
Our geopolitical strategic thinking in foreign policy cannot be limited to climate change and energy security. One of the three institutions that will, in practice, be active in foreign policy - President of the Council, President of the Commission and High Representative - must have the geopolitical strategic competences assigned to it and not only short-term fixing of emerging problems, which leads to lowest common denominator-based foreign policy. In my view, the natural candidate for these strategic competences is the High Representative, drawing on the competences and expertise of the European External Action Service.
(BG) The creation of the European External Action Service and a successful start to its operation will mark a major political success in the European Union on its way to achieving the goal of having a proper European common foreign and security policy. This would allow Europe to truly speak with one voice. It will be possible to provide an answer to the famous anecdotal question asked by Henry Kissinger: 'Who do I call if I want to call Europe?' because Europe's telephone number will be the telephone number of the High Representative of the Union for Foreign Affairs and Security Policy. At present, in order to find out what Europe's position is, we need to know 27 telephone numbers, one for each Member State.
It goes without saying that for this service to be able to start operating, the prospective High Representative must submit here in our Parliament his or her proposal for setting up the service. I also hope that this person will take into consideration Mr Brok's report and will have an equal and fair representation of all Member States, in particular, new Member States.
Mr President, it is really interesting to hear how some Members are very irritated by this famous one voice being challenged and the whole status quo being challenged. I call upon and invite the citizens of Europe who elected us to be here to listen to this conversation through the transparency of the Internet and give their opinions about all these things we are talking about.
I wanted to raise another issue, however, I recalled during the discussion when Mrs Ferrero-Waldner visited the Israeli Government during the terrible bloodshed of the Gaza war. I will never ever forget, Commissioner, how you hugged and kissed the members of the Israeli Government during that terrible time.
How can I be sure that if this resolution is accepted nobody is going to hug and kiss war criminals on my behalf?
(RO) I would first of all like to congratulate Elmar Brok for drafting this report. As the previous speaker also said, it is three decades since the US Secretary of State, Henry Kissinger, asked the question: 'Who do I call if I want to call Europe?' Creating the post of High Representative and an external service will allow the European Union to answer this question.
With these functions available, I believe that European diplomacy should be able to play a more active and decisive role in defending the EU's basic interests, which also concerns energy security.
I welcome the fact that the High Representative and the heads of the diplomatic missions should engage in permanent dialogue with the European Parliament.
With regard to the deployment of staff as part of the external service, I believe that, apart from the fact that the relevant employees must have excellent knowledge and skills, consideration must also be given without fail to ensuring proper, proportional representation for Member States.
(PL) Mr President, I, too, would like to express my sincere thanks for this splendid, factual report. Thanks to establishment of the European External Action Service, the European Union will be able to have an active presence in the international arena as a creator of international policy. This is extremely important. Of course, we all agree that the question of the quality of services is principally the responsibility of the Commission and the Member States, and that in this matter, cooperation is needed between the European Parliament, the Council and the Commission.
However, I would like to ask the Commissioner whether, on the basis of her contact with the European Parliament, she envisages a practical possibility of using our work in the form of active cooperation, for example, in interparliamentary delegations. I think there are many forums where the High Representative and the European External Action Service could cooperate actively with Parliament, including by means of delegations. Are appropriate preparations being made in this regard?
(FI) Mr President, Commissioner, firstly I also want to thank the rapporteur for an excellent report. I wish to emphasise, however, that in order to make the European External Action Service work, we must also pay genuine attention to the small Member States and each country's special characteristics in the area of foreign and security policy. It is only by doing that and by having this debate that we will be able to make the EEAS a viable entity.
It is important that the report also mentioned the importance of transparency and democracy. In addition, it is my view that we should stress the importance specifically of the issues of soft security in connection with the EEAS. The European Union was created on the basis of peace and stability, and we can promote these globally, in particular, by means of humanitarian aid, development cooperation, crisis management and international trade.
President-in-Office of the Council. - Mr President, I found it interesting that some of the honourable Members who speak so warmly of democracy cannot accept that the Lisbon Treaty has been democratically adopted by 26 Parliaments and one referendum.
(Applause)
There is one man's signature remaining, I agree, but I feel very confident that the Treaty will enter into force very soon, and that we should have the External Action Service in place. That is a good thing. It is supported in Member States, in national parliaments and, honourable Members - if you look at Eurostat surveys for instance - also by citizens all around the European Union. This is because they think - like we do, like I do, like most people here do - that it is important for the European Union to be able to act in a more coherent and stronger way if we want to promote our values and work towards peace and democracy all over the world.
We should, of course, avoid bureaucracy and duplication but, as Mrs Ferrero-Waldner said, we are building a new body. It is sui generis so we have to find ways to develop it. What the Coreper is discussing in cooperation with the Council, the Commission and with Members of the European Parliament - Mr Brok and others, and I personally have also had several discussions with Mr Buzek in order to try to keep Parliament informed - is the general framework and the tasks of the External Action Service. That now has to be discussed politically, and it will be the task of the High Representative to then develop the details. That will be done in close cooperation and in dialogue with the European Parliament. I am quite convinced of that.
Of course, there are still issues to be resolved. What is important is that the High Representative has the instruments to execute his or her tasks in the most efficient way. That means that he or she has to be responsible for the EAS administrative budget, but also for the appointing authorities. Obviously, any legal solution that we choose - and there are discussions still to be held here - must respect all the budgetary rules in place, thereby ensuring appropriate accountability.
The Council might not agree with all the details in the Brok report, but I think it is a very valuable contribution to this discussion. I hope it will get broad support in this Parliament. I would like to thank Mr Brok for the work he has done and for the debate here in the Parliament.
Member of the Commission. - Mr President, again I want to say we are not deciding whether the External Action Service will be there or not: it is already there with the Lisbon Treaty. As my colleague just said, and I too am confident, the Lisbon Treaty will be in force fairly soon.
I shall now comment on a few things that have come up in the discussion, and I think it is worthwhile taking them up. First of all, we, as the Commission, are committed to making the EEAS a success. It needs to be a shared enterprise with full buy-in of all the EU institutions and the Member States from the very start. From my own experience as Commissioner for External Relations, I think a lot of things will be done in different ways in future. I can see the need for the High Representative Vice-President to have a degree of managerial and budgetary autonomy.
At the same time, it is clear that the EEAS will need very close links with a wide range of Commission services and therefore, it is important that we work together. I support Parliament's objectives of ensuring transparent and accountable budgetary arrangements for the EEAS. That is also clear so I think that we are looking forward to working towards the right formula on that.
Second, under the Treaty, the political accountability for the European Parliament is primarily through the President of the Commission and the High Representative Vice-President and other Members of the Commission. We welcome the clear signal in Mr Brok's report that the High Representative Vice-President should be the appointing authority for the EEAS and the senior delegation staff.
In the new system, heads of delegation and other senior EEAS staff will be EU officials under the Staff Regulations, subject to defined appointment procedures and obligations of independence. We would have questions about the implications of singling out one group for EP hearings in this way. Even if it were a question of hearings only for a more political post, the same consideration would apply. I think this is certainly not in line with the practice in Member States.
Again, we understand, however, that Parliament has an interest in having an in-depth exchange, be it formal or be it informal, with key senior officials in the EEAS and the delegations. I think this could be done after somebody has been appointed; then they should go to Parliament and discuss things with Parliament.
I have also noted with great interest and pleasure that the question of human rights and the question of women's rights have been mentioned. I can only tell you that all the EU institutions are committed to gender mainstreaming. This will also apply in the EEAS, but appointments also have to be on merit, so merit and gender mainstreaming have to go together.
I wanted to quickly comment on the Israeli Government and my trip to the Middle East. After the Gaza conflict, it was very important to obtain a ceasefire. I tried to contribute to the first ceasefire and I think it was my intervention in particular that made it possible to open humanitarian corridors and set times to deliver humanitarian goods at that very difficult and decisive moment.
Finally, on the matter of delegations, as I said before: they are open already. The European parliamentary delegations that you mentioned are already open for Commissioners or for Council members to go there, but it also depends on the time schedule. The situation should be the same in the future.
Mr President, Mrs Malmström, Commissioner, ladies and gentlemen, the attacks that have been made here on a common European foreign and security policy belong in the past. In opinion polls, 70% of the citizens of Europe say that they want a stronger common foreign and security policy, because they know that this is the only way of keeping the peace in Europe and of looking after the interests of Europe throughout the world. The statements that you have made belong to the past. These are the sort of statements that have led Europe into war and we want to put an end to them.
We would also like to state that we want this foreign policy to strengthen Europe's ability to act. I would also like to say explicitly that foreign policy is not the job of parliaments. Operational foreign policy must be the responsibility of the executive. This is the case in all national states. However, this means that parliaments - and in this case the European Parliament - must have full rights of control. It must be made clear how this applies to the budget, in which areas there is a right to information and where there is genuine accountability.
I would like to invite the Council and the Commission to include in their documents less information about organigrams and about the members of the national delegations who will be appointed to specific posts. Instead, they must describe the rights of the Parliament in these COREPER documents and not simply say that the rights of Parliament must be maintained full stop. I believe that some action must be taken here. In addition, I am of the opinion that the High Representative or Vice-President, who has yet to be appointed, must be involved in drawing up the proposals and must not be presented with a fait accompli. This must also be taken into account. Mrs Malmström, it would generate a lot of confidence if you would refer to the High Representative in future as the High Representative or Vice-President of the Commission. Then we would all be talking about the same subject and this would be helpful in establishing that we really are speaking about the same thing.
(Applause)
The debate is closed.
The vote will take place on Thursday, 22 October 2009.
Written statements (Rule 149)
The text on which we are preparing to vote tomorrow is an excellent foundation for the negotiations ahead of us.
I am grateful to Mr Brok and to Mrs Neyts-Uyttebroeck for the excellent work they have done in spite of the little time available. On the basis of this work, the committee that I have the honour of chairing will be able to conduct a constructive but firm dialogue with the future High Representative and to defend the Community character of the new External Action Service. The message that we want to send out to the Commission and the Council is basically this: we want a service that has extensive powers and which fulfils our ambitions of making the European Union a global political player, and we want this to happen on a consensual basis, that is to say, with the involvement and the support of all three institutions - Parliament, the Commission and the Council.
I therefore urge the Commission to be courageous in the negotiations and to defend the Community model, and I invite the Council once again to involve this Parliament and, in particular, the committee that I chair, in the negotiations from the outset, in order to complete this crucial stage in the creation of a true European foreign policy.
The creation of the European External Action Service is an absolute must in order to improve the effectiveness of the EU's external action. The purpose of this is to promote a much more consistent foreign policy and raise the EU's profile at an international level. However, achieving these objectives depends on how we organise this service.
The report contains a number of particularly important proposals. We need an organisation which is as streamlined as possible and avoids any duplication. This is why I support the merger of Commission delegations in third countries, of the Council's liaison offices and the offices of the EU Special Representatives, as well as the creation of 'EU embassies'. From an efficiency perspective, I also find it an interesting proposal that these delegations will adopt certain consular functions, such as dealing with Schengen visas.
I wish to stress the need for standard training for staff so that we can really have a professional service which meets the EU's needs. Setting up a European diplomatic college seems an ideal solution to me for providing diplomatic staff with training based on common standards in order to guarantee consistency for the EEAS. Indeed, in the future, a European diplomatic career could become just as attractive as a diplomatic career for a Member State.
This is yet another of those regrettable documents by the European Parliament which seeks to influence, in the negative sense of the word, the whole way the European Union operates, by exploiting the legal personality conferred upon it by the Treaty of Lisbon, although this has not yet entered into force, as we are still waiting for the Czech Republic to ratify the Treaty.
This report is symptomatic of the militaristic nature of the European Union. The aim of the report is to ensure that foreign policy serves the interests of military expansion by the major powers within the European Union, by taking advantage of what they inserted into the Treaty of Lisbon in order to bolster their decision-making powers, even though there are Member States that hold different views.
One example is the following statement in the report:
'the military and civilian crisis management units must be placed under the High Representative's authority, while the command and organisational structure may have to differ from that for civilian personnel; the sharing of the intelligence analysis of players within the EEAS is of vital importance in order to assist the High Representative in fulfilling his/her mandate of conducting a coherent, consistent and efficient external Union policy.'
Mr President, ladies and gentlemen, last spring, the European Parliament adopted the report by Mr Dehaene on the effects of the Treaty of Lisbon on the EU's institutional balance. In it, Parliament requested that future nominations for top posts in the EU should also take account of the gender equality angle. Now, just a few months later, the European Parliament is adopting an even more stringent position in favour of the implementation of equality. Parliament's position on equality is therefore clear. Vice-President of the European Commission, Margot Wallström, has been proactive in matters to do with equality. José Manuel Barroso, the Commission's re-elected President, has also promised to be sympathetic to the notion of equality when he forms the new Commission. The Member States, however, are in a crucial position here. I am convinced that we will find suitable Commission candidates in the Member States of the European Union, both men and women. Thank you.
The Treaty of Lisbon promised to bring about all sorts of changes. The EU was to become more responsive and more democratic, the European Parliament would have more powers of codecision and the citizens would have their EU referendum. However, Member States are, in fact, being put under pressure by the threat of commissioners being removed. Now is the time for the EU to show its goodwill and finally to ask the people about the accession of Turkey. However, referendums seem only to be held in order to be ignored. It is also difficult to work out how the EU is to become more responsive if the responsibilities of the newly created posts are only outlined in the treaty. Conflicts are as inevitable in this area as they are in the new External Action Service whose rights of access have not yet been clarified. Our extraordinary budget is already becoming increasingly costly and covers an increasingly dense network of EU agencies which inevitably involve duplication of effort and overlapping authority. Therefore, it is important to maintain the balance so that the new system, on the one hand, does not result in any duplication, but allows synergies to be exploited, and so that, on the other hand, parliamentary control cannot be circumvented, the Member States cannot be blocked and national authority remains unchanged. Along with all of this, the new body must have the necessary authority to complete its tasks and to work efficiently with Europe's strategic partners.
Ladies and gentlemen, the establishment of the European External Action Service is an exceptional project and particularly worthy of support. It is intended to assist the EU High Representative but, at the same time, we must remember to ensure a proper level of qualification, as well as its institutional and national representative character. Recruitment of people to the service should be done taking special care to maintain principles of transparency and equality. It is also worth noting the fact that the European External Action Service will extend the possibility of receiving diplomatic assistance, because every EU citizen will be able to apply for this. This is a de facto extension of the present possibility of applying for assistance to the foreign service of another Member State, if the Member State of origin does not have a diplomatic or consular office in a particular country. The European External Action Service should also represent added value because of the synergy of its three basic components - services which have their origins in the present European Commission, the Council and the Member States. In my opinion, the EEAS should recruit candidates from all three sources. This will ensure its professionalism, effectiveness and unique character. Effectiveness will also be achieved through the large number of European Union representations which will arise from the transformation of today's Commission representations. With reference to Mr Grzyb's speech, I agree with him that the creation of a European diplomatic college could be obviated by making use of national and regional centres which are already renowned across Europe for the professional training they provide for future diplomats.